DETAILED ACTION
Election/Restrictions
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2019/0204953) in view of Yoon (US 2022/0027035) in further view of Rhe (US 2019/0339818).
Regarding claim 1, Min discloses touch display device, comprising: 
a display panel (DISP, fig. 1) having thereon an active area (TSP, fig. 1); 
an encapsulation layer (182, fig. 5) on the active area; 
a plurality of touch electrodes (120, fig. 5) on an active area of the display panel, and disposed on the encapsulation layer (see fig. 5); 
a plurality of touch link lines (horizontal portions of touch lines 160 and 170 in fig. 2A) located outside of the active area (e.g. on the bottom of the display, below the touch electrode region), and electrically coupled to at least one of the plurality of touch electrodes (see fig. 2A); 
a plurality of pad lines (vertical portion of touch lines 160 and 170 directly connected to touch pads 140 and 150 in fig. 2A) electrically coupled to each of the plurality of touch link lines (fig. 2A); and 
a plurality of touch pads (140 and 150 in fig 2A) electrically coupled to each of the plurality of pad lines, 
wherein the plurality of touch pads include: a plurality of first touch pads (140, fig. 2A) located on a first line (e.g. located at bottom of fig. 2A), and electrically coupled to each of a plurality of first pad lines, among the plurality of pad lines, disposed on a same layer as a layer where at least a portion of the plurality of touch link lines is disposed (see fig. 2A).
Min fails to disclose wherein the second touch pads are located on a second line farther from the plurality of touch link lines than the first line.
Yoon discloses wherein the plurality of touch pads include: a plurality of first touch pads (322, fig. 2) located on a first line (see fig. 2; wherein first and second touch pads are staggered on a first and second line, respectively), and electrically coupled to each of a plurality of first pad lines (222, fig. 2), among the plurality of pad lines, disposed on a same layer as a layer where at least a portion of the plurality of touch link lines is disposed (see fig. 3A); and 
a plurality of second touch pads (321, fig. 2) located on a second line located farther from the plurality of touch link lines than the first line (see fig. 2; wherein first and second touch pads are staggered on a first and second line, respectively), and electrically coupled to each of a plurality of second pad lines (221, fig. 2), among the plurality of pad lines, disposed on a different layer from a layer where the plurality of first pad lines are disposed (see fig. 4B).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Yoon in the device of Min. The motivation for doing so would have been to provide a plurality of touch pads in a staggered arrangement to save space (Yoon; fig. 2 and para. 50).
Additionally, Min fails to disclose a transistor under the encapsulation layer.
Rhe discloses a transistor (T1, fig. 9) under the encapsulation layer (ENCAP, fig. 9), the transistor including a gate electrode (NE1, fig. 9) and a source or drain electrode (NE2, fig. 9); wherein the plurality of first touch pads (Y-TP, fig. 9) are in the same layer as the source or drain (see fig. 9).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Rhe in the device of Min in view of Yoon. The motivation for doing so would have been to provide the ability have a driving transistor for the light emitting device located under the encapsulation layer (Rhe; fig. 9).
Regarding claim 2, Yoon discloses wherein the plurality of first pad lines and the plurality of second pad lines are not exposed to outside (see fig. 4B).  
Regarding claim 3, Yoon discloses wherein the plurality of first pad lines are disposed on a same layer as a layer where the plurality of first touch pads are disposed (see fig. 3A).  
Regarding claim 4, Yoon discloses further comprising: 
a touch protective film (330, fig. 3A) disposed on at least some area on the plurality of first pad lines and the plurality of second pad lines, and 
50wherein the plurality of first pad lines are located in an area overlapping with the touch protective film (see fig. 3A and fig. 4A).  
Regarding claim 5, Yoon discloses wherein: the touch protective film (330, fig. 3A) is disposed on at least some area of an area except for an area where the plurality of first touch pads are disposed (see fig. 3A, 4A), and 
a part of an outer boundary (e.g. vertical side of 330, fig. 3A) of the touch protective film overlaps an inner outer boundary adjacent to the plurality of first pad lines among an outer boundary (e.g. vertical side of touch pad 322 in fig. 3A touch the vertical side of 300) of each of the plurality of first touch pads.  
Regarding claim 7, Yoon discloses wherein the plurality of first pad lines are disposed on a different layer from a layer where the plurality of first touch pads are disposed (fig. 3B).  
Regarding claim 8, Yoon discloses wherein the plurality of second pad lines are disposed on a different layer from a layer where the plurality of second touch pads are disposed (fig. 4B).
Regarding claim 25, Rhe discloses at least one dam (Dam, fig. 9) structure outside the active area, wherein the encap layer includes a portion that is disposed on the at least one dam structure.
Regarding claim 26, Rhe discloses wherein the plurality of torch pads are disposed outside the at least one dam structure (see fig. 9).
Regarding claim 27, Yoon discloses wherein a touch pad of the plurality of touch pads includes a first layer (322, fig. 3B) and a s second layer (222, fig. 3B), and an insulation layer (330, fig. 3B) between the first layer and the second layer, the first layer in contact with the second layer through a contact hole in the in the insulation layer (see fig. 3).
Regarding claim 29, Yoon discloses wherein the first touch pad and the first touch pad line are continuous and contiguous to each other (see fig. 2 and fig. 3A).

Allowable Subject Matter
Claims 31-36 are allowed.
Claims 6,  9, 15, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628